Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 1 of 20




                         EXHIBIT
                            5
       Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 2 of 20

                                                                                           I1111111111111111 11111 111111111111111 IIIII IIIII IIIII IIIII IIIIII Ill lllll
                                                                                                                          US005541954A
                                                                                                                                                                              llll
United States Patent                                                 [19J                            [Ill        Patent Number:                             5,541,954
Erni                                                                                                 [45]        Date of Patent:                         Jul. 30, 1996

[54]     FREQUENCY HOPPING COMMUNICATION                                                                5,323,447      6/1994 Gillis et al ................................ 379/61
         METHOD AND APPARATUS CHANGING A
                                                                                                                 FOREIGN PATENT DOCUMENTS
         HOPPING FREQUENCY AS A RESULT OF A
         COUNTED NUMBER OF ERRORS                                                                        4-47726       2/1992     Japan .

[75]     Inventor:       Tetsuichi Emi, Ibaraki-ken, Japan                                      Primary Examiner-Stephen Chin
                                                                                                Assistant Examiner-Hai H. Phan
[73]     Assignee: Sanyo Electric Co., Ltd., Osaka, Japan                                       Attorney, Agent, or Firm-Armstrong, Westerman, Hattori,
                                                                                                McLeland & Naughton
[21]     Appl. No.: 344,666                                                                      [57]                           ABSTRACT
[22]     Filed:          Nov. 22, 1994                                                          There is show a frequency hopping communication system.
                                                                                                When a coding circuit 1 informs a spreading code control
[30]            Foreign Application Priority Data                                               unit 17 of an error generation, it specifies an erred carrier
 Nov. 24, 1993          [JP]       Japan .................................... 5-293641          frequency and counts the errors for each hopping frequency.
                    6
                                                                                                If the counted errors exceed a fixed value in a frequency, the
[51]     Int. Cl.  .............................. H04B 15/00; H04K 1/04
                                                                                                spreading code control unit 17 changes it to another unused
[52]     U.S. CI. .............................................................. 375/202        frequency and informs a data communication control unit 14
[58]     Field of Search ..................................... 375/202, 200,                    of changed data. The data communication control unit 14
                                                                    375/285, 346                sends the changed data to the other party apparatus as
                                                                                                control data. The other party apparatus receives the control
[56]                           References Cited                                                 data and recognizes them and changes currently used hop-
                                                                                                ping frequency to a corresponding new one.
                    U.S. PATENT DOCUMENTS
       4,479,215 10/1984 Baker ...................................... 375/200                                       7 Claims, 11 Drawing Sheets


              6

                               5                      4                              2


                   DUPLEXER - TRANSMIT                                        MODULATING                    CODING--~
                              CIRCUIT                                         CIRCUIT                       CIRCUIT

                                                                          8                                 17                                    14

                                                                                     SPREADING CODE                     DATA                             TRANSMIT DATA
                                                          FREQUENCY                                                     COMMUNICATION
                                                          SYNTHESIZER                CONTROL UNIT                                                       RECEIVE DATA
                                                                                                                        CONTROL UN IT

                                                 II                                     9
                                                                        10

                                        RECEIVE                               SYNCHRONOUS
                                        CIRCUIT                               CIRCUIT


                                                                             DEMODULATING
                                                                             CIRCUIT

                                                                                   13                             12




                                                                                                                                                                    CANON_980_00002601
        Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 3 of 20




                                                                                                                 ~
                                                                                                                 00
   6
                                 FIG. I A                                                                        •
                                                                                                                 ~

                                                                                                                 ~
                       4                              2                                                          a
----iDUPLEXERi
                 TRANSMIT
                 CIRCUIT
                                             MODULATINGHCODING .....        _I--_
                                             CIRCUIT     CIRCUIT
                                                                                                                 ~
                                         8                      17
                                                                                           14                    ~
                                                                                                                 i,-

                                                                                                                 ~
                                                                                                                 Cl",


                           FREQUENCY              SPREADING CODE           DATA                 TRANSMIT DATA
                           SYNTHESIZER            CONTROL UNIT             COMMUNICATION
                                                                           CONTROL UNIT         RECEIVE DATA
                                                                                                                 gd
                      II            10                    9
                                                                                                                 !
                                                                                                                 i,-

                                                                                                                 ~
              _,. RECEIVE
         .___ _                                                                                                  ~
                1
                                         SYNCHRONOUS
                 CIRCUIT                 CIRCUIT


                                         DEMODULATING         HCIRCUIT
                                                               DECOD ING   t------'
                                                                                                                ....Ol
                                         CIRCUIT
                                                                                                                 ...
                                                                                                                 Ol
                                                                                                                 1--
                                              13..J                  lf2                                        \C
                                                                                                                 ...
                                                                                                                 Ol




                                                                                                        CANON_980_00002602
      Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 4 of 20




                                                                                                                    e
                                      FIG. IB                                                                       en
                                                                                                                    •
6                                                                                                                  ·~
                                                                                                                    C,
                                                                                                                    t""f',-
                                                                                                                    n'>
            5                4                     2                                                                =
                                                                                                                    t-1"-




    DUPLEXERl--..f TRANSMlT                    MODULATING       COD ING 1.,..._   __,,
                  CIRCUIT                      CIRCUIT          CIRCUIT
                                                                                                                   ~
                                          8                    17                           14                     ~
                                                                                                                    1-1.
                                                                                                                    \I:>

                                                   SPREAD I NG CODE         DATA                 TRANSMIT DATA      i
                                 FREQUENCY                                  COMMUNICATION
                                 SYNTHESIZER       CONTROL UNIT                                  RECEIVE DATA
                                                                            CONTROL UNIT
                                                                                                                    r:,:i,
                                                                                                                    =-
                       II
                                         10
                                                    9                                                              aN
                                                                                                                   ~
        _          RECEIVE
            ___,,,_1                          SYNCHRONOUS                                                          i-.
                                                                                                                   1-1,
                   CIRCUIT                    CIRCUIT


                                              DEMODULATINGH DECODING _ _
                                              CIRCUIT           CIRCUIT                                           ,...f.ll
                                                                                                                   f.ll
                                                                                                                   ~
                                                 13..)              "12                                           .....~
                                                                                                                   \C>
                                                                                                                   f.ll
                                                                                                                   ~




                                                                                                          CANON_980_00002603
  Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 5 of 20



U.S. Patent        Jul. 30, 1996           Sheet 3 of 11            5,541,954


                              FI G.2(a)
                                   HOPP ING TABLE
                            NO.       FREQUENCY NO.
                              I             2
                              2             4
                              3             6
                                            .
                              n           A--B



                              N             M




                              FI G.2(b)
                                  FREQUENCY TABLE
   FREQUENCY NO.    FREQUENCY                   STATE       ERROR COUNT
        I              fl                         "O"           0
        2              f2                         "I"           0
        3              f3                         "O"           0
        4              f4                         ,, I"         I
        5              f5                         "O"           0
        6              f6                         ,. I''        3
                        .
        A              to                 "I" -      "00"    10000
                                                                .
        B              fb                   -- "I"              0

        M              fm                         ''I"          7




                                                                          CANON_980_00002604
 Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 6 of 20



U.S. Patent                        Jul. 30, 1996             Sheet 4 of 11                       5,541,954

                                          FIG.3

                                          TRANSMITTING SI DE




      t-
      :::>
      Q.
                                      ~   .~    J~           I~    j ~
                                                                         '     I~    0

      t-
      :::>
      0

          t                                                                                         f
              --HOPPING FREQUENCY




                                                     D
                                               RECEIVING SIDE

                                           JAMMING WAVE
                                   ~

                                     XI                                                      X2
     t-                       4                                                      A
     ~                         I                                                I     I
     ~                         :                                                I     :
     o                         I                                                I     I
          t'--1-.L..-........_.......,__.,___.,___...__.......,__~...__....___....._........_....._ f
                               I                                                I     I


               ~CHANGED CHANG~ CHANGED
                          YI      Y2 Y3
              - HOPP ING FREQUENCY




                                                                                                        CANON_980_00002605
  Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 7 of 20



U.S. Patent          Jul. 30, 1996   Sheet 5 of 11        5,541,954


                       FIG.4

                         START


     NO



                   ERROR COUNT _      +   I
                   VALUE

              NO



                   SELECT UNUSED
                   FREQUENCY
                                                     S5
                   CHANGE HOPP ING
                   TABLE                                    S6
              SEND CHANGED DATA TO DATA
              COMMUN ICAT ION CONTROL UNIT


                           RET




                                                              CANON_980_00002606
Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 8 of 20




                                                                                                                  d
                                           FI G.5A                                                                .
                                                                                                                  ~
6                                           PRIOR ART                                                             ~
                                                                                                                  a
                                                                                                                  n>
          5                    4                            2                                                    a
                      TRANSMIT
    DUPLEXER          CIRCUIT
                                                    MODULATINGH CODING             r-   TRANSMIT DATA
                                                    CIRCUIT             CIRCUIT                                  ;....i

                                                                                                                 F-
                                                                                                                 e.....
                                                                    7                                            !P

                           e
                                      FREQUENCY        SPREAD ING CODE                                           i""""
                                                       GENERATING
                                      SYNTHESIZER      CIRCUIT
                                                                                                                 ~
                      II
                                             10
                                                                9                                                l=-.
                                                                                                                 ~
                                                                                                                 lo-l
       ..........__ ___,_._.RECEIVE          ,-,.....; SYNCHRONOUS                                               i,.,l


                       CIRCUIT                         CIRCUIT     r----__J




                                                     DEMODULATING        DECODING
                                                     CIRCUIT             CIRCUIT I      -RECEIVE DATA            tit
                                                                                                                i!
                                                                                                                 I-Iii
                                                       13                     12                                \II
                                                                                                                 \Q
                                                                                                                 :t!




                                                                                                        CANON_980_00002607
Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 9 of 20




                                                                                                      0
                                                                                                      00
                                  FIG.58                                                              •
                                                                                                      ~
6
                                  PRIOR ART                                                           a
                                                                                                      ft>

        5                4                    2                                                       a
                                  3

               TRANSMIT                    MODULATINGHCODING '-              TRANSMIT DATA
    DUPLEXER
               CIRCUIT                     CIRCUIT     CIRCUIT                                        ~
                                                                                                      ~
                                                        7

                     8
                                                                                                      i
                             FREQUENCY        SPREAD ING CODE
                             SYNTHESIZER      GENERATING
                                              CIRCUIT
                                                                                                      ila
                II                                  9                                                 ...:.
                                      10                                                              ~
                                                                                                      i,,...

       _ _,...
           ...RECEIVE                       SYNCHRONOUS _______.                                      i,,...



               CIRCUIT                      CIRCUIT


                                            DEMODULATING        DECODING I    • RECEIVING DATA       ,..tit
                                            CIRCUIT             CIRCUIT                               tit
                                                                                                      ....
                                                                                                      ~

                                               13                   12                               'tc
                                                                                                      tit
                                                                                                      ~




                                                                                             CANON_980_00002608
                  Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 10 of 20




                                                                                                                                                                            c
                                                                                                                                                                            00
                                                       FIG.6                                                                                                                •
                                                       PRIOR ART                                                                                                            ;p
                                                                                                                                                                            tt
       f                               f               f                                f                                f                                                  =
                                                                                                                                                                            """"

                                                                                                                                    '
                                                                                                                             INTERFERENCE WAVE
  f6
  f5 1 - - - - - ,
                                            •
  f4
  f3                                       D    •                                                                    f41     urJ n) '--=                  0Es1REO wAvE
                                                                                                                                                                           ~
  f2
                                           • •
                                                                                                                                                                           y,)


  fl
                                                                                                                                                                           .=
                                                                                                                                                                            .
                                                                                                                                                                           ~


  fO                               t                   .__..........'--'--........_f                                                                                       ~
       I '·   I   I   I_ I _I_ I                                                            I'   I   I O    1,   f       I          I   I   I    11   t                    QI,




                                                                                                                                        f4 BPF
                                                                                   INVERSE                                                 OUTPUT                          r,.i


                                                               ~
                                                                                   SPREADING                                                                               =-
                                                                                   MODULATION                                                                              m.
                                                                                                                                                                           QC

                                                                                                                                                DEMODULATING               a,
                                                                                             1             -1    fnBPF          ---.-i-.o1 CIRCUIT
                                                                                                                              1-I
                                                                                                                                                                           i,-,.
                                                                                                                                                                           ~




INFORMATION
SIGNAL
                        MODULATING         SPREADING                                   INVERSE                                                  DEMODULATED
                        SIGNAL             CODE                                        SPREADING                                                SIGNAL                    ...Ol
                                                                                                                                                                           Ol
                                                                                       CODE
                                                                                                                                                                           ~
                                           HOPPING PATTERN FREQUENCY SYNTHESIZER                                                                                          .....~
                                                                                                                                                                           \C
                                                                                                                                                                           Ol
                                                                                                                                                                           ~




                                                                                                                                                                  CANON_980_00002609
 Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 11 of 20



U.S. Patent              Jul. 30, 1996         Sheet 9 of 11                  5,541,954

                                  FIG.7
                                  PRIOR ART

        SPREADING CODE SERIES                           HOPPING FREQUENCY
  No. Tl   T2 T3 T4 T5 T6                11    Tl        T2 T3 T4 T5           T6     T7
   I   7 6 5 2 4              I          3     f7        f6 f5     f2 f4       fl     f3
   2   6    7    4 3 5 0                 2     f6        f7 f4 f3 f5           fO     12
   3   5    4    7    0    6  3          I     f5        f4 f7 fO f6           f3     fl
   4   4    5    6    I    7  2          0     14        f5 f6 fl       f7     f2     fO
   5   3    2     I   6    0  5          7     f3         f2 fl    f6 10       f5     f7
   6   2    3    0    7    I  4          6         f2     f3 to 17 fl          f4     f6
   7   I    0    3    4    2  7          5         fl     to f3 f4 f2          f7     f5
   8   0     I   2 5 3        6          4         fO     fl   t2 f5 f3         f6    f4




   FREQUENCY
               f7

               f6

               f5
               f4
       ~
               f3
               f2

               fI

               fO

                    Tl     T2      T3         T4         T5     TS     T7
                                                                             PERIOD

                                   FIG.8
                                   PRIOR ART




                                                                                       CANON_980_00002610
Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 12 of 20




                                                                                                               ~
                                    ONE HOPPING CYCLE                                                         00
                          PRELIMINARY
                                                                                                              •
                                                                                                               ~
  FIG.9                   SYNCHRONIZATJON(=Tl+T2+T3J
                                                                                                               ~
  PRIOR ART               TRIGGER                                                                             =
                                                                                                              ......

                             Tl     T2    T3       T4    T5      TS     T7     Tl    T2
       DETECTION WAVE
       PATTERN           I I I,s I I I I I I I
                             ,1     f6             ,2    f4      fl     13     11    16                       ~
                                                                                                             ~
                                                                                                              .....
                                                                                                              i
        RECEIVE WAVE
        PATTERN (o)      I I, I, I, I, I" I I I I
                             11      s     5        2     4            13      11    Is


                                                                                                              a~
        RECEIVE WAVE
        PATTERN fbJ      I I I I I I I I I I ·· ·
                             17     f6    f5       f2    f4      II    10      17    f6                       ~
                                                                                                              a......
                                                                                                              ""'1-




        RECEIVE WAVE
        PATTERN (CI      I I I I I I I I I I···
                             17     16    12       15    14      fl    f3      f7    16

                                                                                                             tll
                                                                                                             ""tll
                                                                                                             .a;.
        RECEIVE WAVE
        PATTERN (dJ      1   ,o   I fl   ! 12 ,s
                                               I        1 13 I   ,s   I 14 I   ,o   I"    I . . .
                                                                                                             ~
                                                                                                             \C)
                                                                                                             tll
                                                                                                             .a;.




                                                                                                    CANON_980_00002611
 Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 13 of 20



U.S. Patent         Jul. 30, 1996         Sheet 11 of 11            5,541,954



                               FIG. I0
                               PRIOR ART


                                START


                      NO



                      NO
                                                      Sl4

                     FINISH PRELIMINARY: START
                     SYNCHRON I ZATl ON  DEMODULATION




                                                    S16



                                                    S17



                                                    SIB
              S13                                                        S20

  PRELIMINARY
  SYNCHRONIZATION                                          PRELIMINARY
  UNSUCCESSFUL           FINISH     : START                SYNCHRONIZATION
                    SYNCHRONIZATION HOLDING IT             UNSUCCESSFUL
                                                           : STOP DEMODULATION



                                    RET




                                                                           CANON_980_00002612
   Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 14 of 20



                                                         5,541,954
                              1                                                                     2
   FREQUENCY HOPPING COMMUNICATION                                    to get and hold synchronization for the switching of the
    METHOD AND APPARATUS CHANGING A                                   frequency in the frequency hopping system, and synchro-
   HOPPING FREQUENCY AS A RESULT OF A                                 nizes the receive signals with the output frequency of the
       COUNTED NUMBER OF ERRORS                                       synthesizer 8. The synchronized outputs of the mixer 10 are
                                                                5     demodulated into binary data in a demodulating circuit 13,
                                                                      and decoded into analog receive data in a decoding circuit
         BACKGROUND OF THE INVENTION                                  12.
    1. Field of the Invention                                             The above transmit and receive operation is schematically
    This invention relates to a spread spectrum communica-            described referring to FIG. 6. FIG. 6 illustrates a principle of
tion system, particularly to a co=unication method and 10             the frequency hopping system. In each graph in the figure,
apparatus using a frequency hopping system.                           a Y-axis shows a frequency and an X-axis shows time series.
    2. Description of the Related Art                                     Information signals as transmit data are modulated in the
                                                                      modulating circuit 2 on the basis of a predetermined modu-
    The spread spectrum communication system has excellent
                                                                      lation signals, and made into signals of frequency f4, for
properties such as high resistance to interference, data 15           example. The modulated signals are spreadingly modulated
security, availability to high resolution range finding. There-
                                                                      through hopping frequencies which are outputted from the
fore, it is used in some fields like satellite communication
                                                                      transmitting side synthesizer 8 in accordance with pre-
and ground communication. In recent years, the spread
                                                                      scribed spreading codes, for example, through frequencies
spectrum communication system is progressively applied to
                                                                      fS, fO, f2, f4, f6, fl and f3. The spreadingly modulated
mobile communication and local communication, etc., in 20             signals are sent from the transmitting side io a receiving
expectation of such advantages as it improves utilization             side. The received signals go through inverse spreading
factor offrequency and is compatible with existing systems.           modulation through hopping frequencies which are output-
    A direct spreading (DS) system and the above mentioned            ted from the recci ving side synthesizer 8 in accordance with
frequency hopping (FH) system are typical in order to                 receiving side spreading codes corresponding to the spread-
realize the spread spectrum communication. Generally, the 25          ing codes at the transmitting side. Such signals are entered
direct spreading system balancedly modulates data signals,            into the bandpass filter incorporated in the receive circuit 11,
that have gone through modulation of a carrier wave,                  that passes only signals of a fixed frequency fn. Then,
directly by spreading codes, thereby to make an occupied              signals of a desired frequency, e.g. the frequency f4 are
bandwidth wider. The frequency hopping system switches a              outputted therefrom and demodulated into signals of fre-
carrier wave for data signals into different frequencies in 30        quency f4 in the demodulating circuit 13 on the basis of
accordance with spreading codes, thereby to utilize a wide            predetermined demodulating signals corresponding to the
occupied bandwidth.                                                   modulating signals at the transmitting side. Thus, demodu-
    A basic structure of a conventional communication appa-           lated signals as receive data of frequency f4 are obtained
ratus using the frequency hopping system and its commu-               corresponding to the information signals at the transmitting
nicating operation will be described referring to FIGS. SA 35          side.
and SB.                                                                   Next, a synchronizing operation of the synchronous cir-
    First, a transmitting operation of the conventional fre-           cuit 9 in the FH system is described in detail referring to
 quency hopping communication apparatus is shown with                 FIGS. 7 to 10. FIG. 7 shows a relation of spreading code
 reference to FIG. SA. Transmit data is processed along a              series and hopping frequencies allocated therefor. FIG. 8
                                                                 40
 route shown by a heavy solid line in the figure.                      shows a hopping operation by spreading code series of No.
    The transmit data composed of analog signals are coded             I. FIG. 9 shows a relation between a detected hopping
 in a coding circuit 1. The coded data are modulated in a              frequency pattern and received hopping frequency patterns
 modulating circuit 2 through a modulating method like a               in the synchronizing operation. FIG. 10 shows a process
 frequency shift keying (FSK) or a phase shift keying (PSK).           after detecting a trigger frequency for synchronization.
                                                                 45
 The modulated data are mixed with outputs of a frequency                  As mentioned above, the FH system carries out the
 synthesizer 8 in a mixer 3. The synthesized 8 changes its             modulation of the transmit data by use of the carrier fre-
 output frequency or carries out frequency-hopping in accor-           quencies generated in the spreading code generating circuit
 dance with a spreading code series for frequency hopping              7 at the transmitting side, e.g. the frequencies fl, f6 ,fS, f2,
 system which are generated in a spreading code generating 50          f4, fl, f3 that are hopped in accordance with the spreading
 circuit 7. The spreading code series and frequency hopping            code series No.I for FH system in FIG. 7. Such transmit data
 will be described later. Outputs of the mixer 3 are power-            are sent from the aerial 6. The relation between the hopped
 amplified in a transmit circuit 4 and sent from an aerial 6 via       carrier frequencies fl, f6 ,fS, f2, f4, fl, f3 and the time series
 a duplexer 5 which alternates output of the transmit data and         is shown in FIG. 8.
 input of receive data.                                                    The receiving side communication apparatus detects
                                                                 55
     Next, the receiving operation of the communication appa-          received waves through the carrier frequencies fl, f6 ,fS, f2,
 ratus is described referring to FIG. SB. The receive data are         f4, fl, f3 that are hopped in accordance with the spreading
 processed along a route shown by a heavy solid line in the            code series No. l for FH system in the spreading code
 figure.                                                               generating circuit 7. The receiving side apparatus continue
     Signals received through the aerial 6 are inputted into an 60      detection in accordance with such pattern of hopping fre-
  receive circuit 11 via the duplexer 5 and amplified through           quencies. However, such pattern of frequencies at the receiv-
  a bandpass filter of the receive circuit 11. The amplified           ing side is not synchronous with a pattern of carrier hopping
  signals are mixed with outputs of the synthesizer 8 in a             frequencies sent from the transmitting side apparatus. There-
  mixer 10. The frequency outputted from the synthesizer 8 is           fore, to begin with, it is necessary to synchronize the former
  hopped in accordance with spreading code series for fre- 65           with the latter.
  quency hopping system which are generated in the spreading               The synchronization is completed when the frequency ·
  code generating circuit 7. A synchronous circuit 9 is adapted         hopping pattern of the received waves at the receiving




                                                                                                                          CANON_980_00002613
  Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 15 of 20



                                                         5,541,954
                              3                                                                     4
apparatus coincides perfectly with the hopping pattern g~n-            coexist in a frequency shown by cross-hatching in the third
erated therein over one hopping cycle. If even one hoppmg              graph from the left of FIG. 6. Then, such interference waves
frequency in the patterns differs, it means that the synchro-          will coexist in the portions, shown by cross-hatching in the
nization was unsuccessful.                                             fourth and last graphs, of desired output signals passed
    Then, the synchronization is performed as follows.            5    through the bandpass filter after inverse spreading process,
    First, the receiving side apparatus sdecls a frequency at          so that the output signals are erred. Moreover, the conven•
random among the hopping frequencies of the prescribed                 tional apparatus may not be able to receive signals of a
pattern No. 1, e.g. the frequency f7, through the synchronous          certain frequency band due to multipass phasing.
circuit 9. Then, the apparatus activates the routine shown in             Thus, an error correction technique is necessary, and the
the flowchart of FIG. 10 in accordance with the detected          10   coding circuit 1 and the decoding circuit 12 are added with
wave pattern of FIG. 9.                                                another coding and decoding functions, respectively, for
    The receiving side apparatus finishes a preliminary syn-           correcting errors. Such addition of the error correction
chronization when all the frequencies f6 and f5 following              function causes data to have redundancy in data transmis-
the frequency f7 completely coincide between the detected              sion. Provided that a transmission rate is constant, through•
wave and the received wave in steps Sll and SU. After             1s   put for data is lowered to a certain degree in order to secure
finishing the preliminary synchronization, assuming that the           transmission quality. Then, it is important what level the
detected waves and received waves are synchronized for a               error correction capacity is set to. Actually, if such capacity
time being, the apparatus continues modulating provision-              is set very large, the data throughput is lowered accordingly.
ally with such timing in a step Sl4. Then, the received waves          Therefore, the fact is that the error correction capacity is
coming thereafter are continuously detected with the fol-         20   decided supposing an error rate in radio wave propagation.
lowing hopping frequencies f2, f4, fl and f3 of the pattern            If the error correction capacity is below the supposed error
No. 1 in steps S15 to S18.                                             rate, it causes errors.
    For example, the receiving side apparatus does not deter-             These days, the spread spectrum communication is
mine that the synchronization has been completed until the             expected to be used in various frequency bands, places and
received hopping frequencies coincide perfectly with the          25   conditions, so it is assumed that radio wave condition differs
detected frequencies over one hopping cycle after the pre-             to a great extent depending on service places. Namely, it is
liminary synchronization, as shown by the received wave                supposed that, if only a uniform or standard error correction
patter (a) of FIG. 9. Then, it activates a synchronization             function is provided, communication quality cannot be
holding process in a step S19 so that the obtained synchro-            maintained sufficiently in some of various service forms.
nization is maintained.                                           30
                                                                       Moreover, it is clear beforehand that many errors are pro-
    As shown by a received wave pattern (b) of FIG. 9, if even         duced in a data transmission of a specific frequency band.
one hopping frequency is not synchronous with one of the               Therefore, it is undesirable transmit data with hopping
detected wave pattern for one hopping cycle during detec-              frequencies including such frequency band, in view of its
tion after the preliminary synchronization, the apparatus              transmission efficiency, transmission rate and communica-
determines that the preliminary synchronization is unsuc-         35   tion quality.
cessful at that moment. In this case, a frequency fO of the
received waves (b) does not coincide with a frequency f3 of
the detected waves in a period TI, so that the apparatus stops                     SUMMARY OF TIIE INVENTION
modulation that has been started and exits the routine in a               In view of the above, it is an object of the invention to
step S20.                                                         40
                                                                       provide a frequency hopping conununication method and
    As shown by a received wave pattern (c) of FIG. 9, if even         apparatus that is adaptable to various communication envi-
one hopping frequency does not coincide with one of the                ronments to be used and able to improve transmission
 detected wave pattern in the first three hopping periods tl-t3        efficiency, transmission rate and conununication quality.
 as the preliminary synchronizatiorr periods, the apparatus               In accordance with a first aspect of the invention, there is
                                                                  45
 determines that the preliminary synchronization is unsuc-
                                                                       provided a frequency hopping communicatiorr method
 cessful at that moment. In this case, a frequency f2 of the           which performs communication while switching carrier fre-
received waves (b) does not coincide with a frequency f5 of            quencies for transmit data in order in accordance with
 the detected waves in a period T3, so that the apparatus exits        spreading code series for a frequency hopping system. The
 the routine in the step S20, as in the case of the received           method decides an error in received transmit data, specifies
 pattern (b).                                                     50
                                                                       a hopping frequency having the error generated, and counts
    As a matter of course, as shown by a received wave                 the error in a specified hopping frequency. Then, it changes
 pattern (d) of FIG. 9, if the apparatus does not detect the           the specified hopping frequency to an unused frequency
 frequency f7 as a trigger for synchronization for the hopping         when a counted number of the errors becomes a specified
 frequency pattern No. I of FIG. 7, the routine of FIG. 10 is     55   threshold or more. Thereafter, it sends data of the changed
 not called and the synchronizing operation is not activated.          hopping frequency and the unused hopping frequency to an
    Such process is a generally used synchronizing system for          other party and makes the other party change a hopping
 the FH system and well-known.                                         frequency accordingly and continue communicating.
    As mentioned above, the conventional FH communica-                    In the first aspect of the invention, if many errors are
 tion apparatus successively varies the carrier waves for         60   generated in a specified hopping frequency, such a hopping
 spreading. It means a narrow-band transmission if seen at             frequency is changed into another unused frequency for after
 each period of the frequency hopping cycle. Accordingly,              communication, so that a frequency almost free from exter-
 when a carrier frequency of this apparatus coincide with that         nal influences may be selected and a good communication
 of existing communication waves or some narrow-band                   can be continued with that frequency suitable for each
jamming waves or a hopping frequency of other FH com-             65   service environment. Accordingly, it is possible to stop using
 munication apparatus, the transmit signals on that frequency          such a hopping frequency as errors occur frequently therein,
 are error signals. For example, interference waves may                and to use another desirable hopping frequency instead,




                                                                                                                         CANON_980_00002614
    Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 16 of 20


                                                           5,541,954
                               5                                                                   6
thereby enabling utilization of a suitable frequency depend-             FIG. 8 is an explanatory view showing a hopping opera-
ing on various circumstances to be used. As a result, errors         tion of a frequency hopping communication apparatus.
decrease thereby improving communication quality. More-                  FIG. 9 is an explanatory view showing a relation between
over, the inventive system is adaptable to various radio wave        a detected hopping :frequency pattern and received hopping
conditions, thereby needing no large error correction capac- 5 frequency patterns in a synchronizing operation of a fre-
ity and preventing lowering of throughput of receive data.
                                                                     quency hopping communication apparatus.
    In accordance with a second aspect of the invention, there
                                                                         FIG. 10 is a flowchart showing a process after detection
is provided a frequency hopping communication apparatus
which performs communication while switching carrier fre-            of a trigger frequency for synchronization in a frequency
quencies for transmit data in order in accordance with 10 hopping communication apparatus.
spreading code series for a frequency hopping system. An
error counting means decides an error in received transmit                          DESCRJPTION OF PREFERRED
data, specifies a hopping frequency having the error gener-                                  EMBODIMENTS
ated, and counts the error in a specified hopping frequency.
A frequency changing means changes the specified hopping 15              Referring to the drawings, wherein like reference char-
frequency to an unused frequency when a counted number               acters designate like or corresponding parts throughout the
of the errors in the specified frequency counted by the error        several views, one preferred mode of a frequency hopping
counting means becomes a specified threshold or more. A              apparatus of the invention will be described hereafter, par-
control data transmit means sends data of the changed                ticularly referring to FIGS. IA and lB. FIG. IA shows a
hopping frequency and the unused hopping frequency to an 20 transmitting side and FIG. 1B shows a receiving side. The
other party.                                                         communication apparatus has the same structure at the
                                                                     transmitting side and the receiving side, so like reference
    In the second aspect of the invention, if a number of errors
                                                                     characters designate like or corresponding parts.
goes over· a fixed value for a specified hopping frequency
 among those that are being used, such a hopping frequency               A coding circuit 1 carries out a coding for data compres-
is changed into another unused hopping frequency for after 25 sion as well as a coding for detection and correction of
 communication. Therefore, it is possible to stop using a            errors. A modulating circuit 2 performs data modulation of
 hopping frequency in which errors occur frequently and use          coded data by use of a specific modulation signal by a
 another desirable frequency, thereby showing same advan-             modulating method like a frequency shift keying (FSK) or a
 tages as the first aspect.                                           phase shift keying (PSK). A mixer 3 is used for transmitting
                                                                     operation and mixes modulated signals by the FSK or PSK
    Further objects and advantages of the invention will be 30
                                                                     or the like with a frequency output from a frequency
 apparent from the following description, wherein preferred           synthesizer 8. A transmit circuit 4 amplifies power. A
 embodiments of the invention are clearly shown.
                                                                      duplexer 5 is a switching circuit for changing over the
         BRIEF DESCRIPTION OF THE DRAWINGS                            transmitting side and the receiving side. An aerial 6 is
                                                                      composed of an antenna or the like.
     FIG. IA is a block diagram showing a transmitting side of 35
 one embodiment of an inventive frequency hopping com-                   A receive circuit 11 cuts off signals of unnecessary
                                                                      :frequency through a bandpass filter so as to amplify signals
 munication apparatus.
                                                                      of a specific frequency for receive signals obtained through
     FIG. 1B is a block diagram showing a receiving side of           the aerial 6 and the duplexer 5. A mixer is used for receiving
 one embodiment of an inventive frequency hopping com-
                                                                 40 operation and mixes outputs of the synthesizer 8 and outputs
 munication apparatus.                                                of the receive circuit 11. The frequency synthesizer 8
     FIG. 2(a) shows a hopping table in a frequency band used         switches a carrier frequency and outputs switched frequency
 in one embodiment of an inventive frequency hopping                  in accordance with frequency data and timing signals from
 communication apparatus.                                             a spreading code control unit 17. A synchronous circuit 9
     FIG. 2(b) shows a frequency table in a frequency band 45 performs a synchronizing operation and its holding opera-
 used in one embodiment of an inventive frequency hopping             tion of the hopping frequency in the same manner as the
 communication apparatus.                                             synchronous circuit 9 of the related art apparatus. It outputs
     FIG. 3 is a drawing showing a concept of an operation of         synchronizing signals to the spreading code control unit 17
 one embodiment of an inventive frequency hopping com-                so as to provide a timing for the frequency synthesizer 8 to
 munication apparatus for changing hopping frequencies so 50 switch its output frequency. A demodulating circuit 13
 as to avoid jamming waves.                                           demodulates mixed data of the output from the synthesizer
     FIG. 4 is a flowchart of a hopping frequency changing            8 and the receive outputs from the receive circuit 11, which
                                                                       are modulated by such modulating methods as FSK or PSK.
 program executed in a spreading code control unit of one
 embodiment of an inventive frequency hopping communi-                    A decoding circuit 12 carries out judgement and correc-
  cation apparatus.                                              :55 tion of errors in data as well as data expansion. It informs the
                                                                       spreading code control unit 17 of errors generated. The
     FIG. SA is a block diagram showing a transmitting
                                                                       spreading code control unit 17 has a spreading code gener-
  operation of a conventional frequency hopping communi-
  cation apparatus.                                                    ating circuit for frequency hopping system of a similar
                                                                       structure to that of the spreading code generating circuit 7 of
     FIG. SB is a block diagram showing a receiving operation 60 related art. It selects frequency data to be outputted in
  of a conventional frequency hopping communication appa-              accordance with spreading codes and gives instruction of a
  ratus.                                                               frequency to be outputted to the synthesizer 8 in accordance
     FIG. 6 is a drawing showing a principle of a frequency            with the synchronizing timing from the synchronous circuit
  hopping communication system.                                        9. Moreover, the spreading code control unit 17 counts
     FIG. 7 is a translation table showing a relation of an 65 errors from the decoding circuit 12 by a counter, stores a
  allocated hopping frequencies to spreading code series in a          counted error value into a specific memory, and controls the
  frequency hopping communication apparatus.                           synthesizer 8 to change the hopping frequency when the




                                                                                                                          CANON_980_00002615
  Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 17 of 20



                                                           5,541,954
                              7                                                                       8
counted error value becomes a threshold ex or more. Such a              order from the frequencies of number M for hopping opera-
sequence of operations will be described in detail later                tion in the frequency table of FIG. 2(b), thereby setting the
referring to FIGS. 2-4. A data communication control unit               first to the number N frequencies in the hopping table of
14 decomposes the transmit data into a transmitting size and            FIG. 2(a).
composes the receive data. Moreover, it sends control data         5        For example, as shown in FIG. 2(a), this embodiment has
for controlling overall communication process of the, inven-            a memory map form that numbers the numerals 1, 2, 3, - -
tive apparatus or the like, and analyzes such control data              - , n, - - - , N and that allocates one cycle of hopping pattern
received from the transmit side apparatus, and performs                 the frequency numbers 2, 4, 6, - - - , A, - - - , M
other generally known operations. In the present embodi-                corresponding respectively to the time series of the No. 1,
ment, a transmitting unit is composed of the coding circuit        10   No.2, No, 3,         , No. n,      , No. N. In this embodiment,
1, modulating circuit 2, mixer 3, transmit circuit 4, duplexer          there is a relation between the total number (N) for the
5 and aerial 6. A receive unit is composed of the aerial 6,             frequency numbers in the hopping table and the total number
duplexer 5, receive circuit 11, mixer 10, synchronous circuit           (M) of the frequencies prepared for hopping: N=M/2,
9, demodulating circuit 13 and decoding circuit 12.                         The hopping frequencies of No. 1, No. 2,.         , No. N as
    A transmitting operation and receiving operation of this       15   one cycle of hopping pattern are managed by the frequency
embodiment of the FH communication apparatus are                        table of FIG. 2(b) as follows.
described hereafter.                                                        The frequency table of FIG. 2(b) has a memory map form
    In the transmitting operation, the transmit data is pro-            composed of "Frequency No." assigned to and used for the
cessed along a route shown by a heavy solid line in FIG. lA.            hopping table of FIG. 2(a), "Frequency Value" correspond-
Namely, the transmit data inputted into the data communi-          20   ing thereto, "State" showing use or disuse as the hopping
cation control unit 14 are decomposed into a transmitting               frequency and "Error Count" showing a counted value of lhe
size therein, coded in the coding circuit 1 and modulated in            errors.
the modulating circuit 2 by FSK or PSK. The modulated data                  Namely, the "Frequency No." of the frequency table is the
are mixed with the hopping frequency output from the                    same as the "Frequency No." of the hopping table, and
synthesizer 8 in the mixer 3, thereby being modulated              25   correspondingly assigned to the No. 1, No.2, - - - , No. N
substantially by the hopping frequency. Then, the data are              provided in the hopping table as the order of the time series
amplified in the transmit circuit 4 and sent to the other party         of one hopping pattern. The "Frequency Value" shows the
from the aerial 6 via the duplexer 5. The synthesizer 8                 hopping frequencies of number M stored corresponding to
synthesizes and outputs a predetermined hopping frequen-                the "Frequency No." In the "State" area, a state flag "1" is
cies for spreading operation corresponding to a predeLer-          30   set for a frequency currently used as the hopping frequency,
mined spreading code series from the spreading code control             while a state flag "O" is set for a frequency that has not yet
unit 17, in the same manner as related art.                             been used as the hopping frequency. Moreover, a state flag
    In the receiving operation, the receive data are processed          "00" is set for a frequency that has been stopped using
along a route shown by a heavy solid line in FIG. lB.                   because of much errors. The "Error Count" is a memory for
                                                                   35
Namely, the receive data received by the aerial (i are inputted         storing counted numbers of errors so as to be able to count
into a receive circuit 11 via the duplexer 5. The receive               the errors for each frequency currently used as the hopping
circuit 11 passes only a necessary frequency band among the             frequency and determine if the counted value is not less than
received signals through the bandpass filter, and amplifies it.          a predetermined threshold.
Then, the mixer 10 mixes the output of the receive circuit 11               One of the characteristic operation of the present embodi-
                                                                   40
and the output of the synthesizer 8 so as to carry out the              ment of the FH communication apparatus or the hopping
inverse spreading operation. If the hopping frequencies are             frequency changing operation is described referring to
synchronized by the synchronous circuit 9, the spreading                FIGS. 2(a) and 2(b) and FIG. 3. FIG. 3 shows a process for
code control unit 17 controls the demodulating circuit 13 to             changing the hopping frequencies so as to avoid jamming
 modulate the inversely spread output of the mixer 10 into               waves.
                                                                   45
binary data. The binary data go through the error detection                 In the setting of the one cycle of hopping pattern of the
or judgement and error correction as well as the decoding                hopping table, the "Frequency No." corresponding to the
operation. Decoded receive data are composed in the data                 time series "No." or No. 1, No. 2, NO. 3, - - - , No. N equal
communication control unit 14, thereby obtaining the origi-              to "2", "4", "6", - - - "M" of the "Frequency No." of the
 nal transmit data. The synthesizer 8 synthesizes and outputs            frequency table. The frequency used as the hopping fre-
 a predetermined hopping frequencies for inverse spreading         50
                                                                         quency is attached with the state flag "l", as shown in the
 operation corresponding to a predetermined spreading code               frequency table. The spreading code generator contained in
 series from the spreading code control unit 17, in the same
                                                                         the spreading code control unit 17 generates the numerals of
 manner as related art.                                                  the time series No. 1, No. 2, - - , No. N at constant periods
    A hopping frequency control by the spreading code con-         55    for the well-known one cycle of hopping pattern. For
 trol unit 17 is described hereafter referring to FIGS. 2(a) and         example, if the numeral is "No. 3", the spreading code
2(b).                                                                    generator selects the frequency number "6" from the hop-
   FIG. 2(a) shows a hopping table in a frequency band used              ping table, and picks up the frequency "f6" as the hopping
in the present embodimenl uf Lhe apparalus, while FIG. 2(b)              frequency on the basis of the frequency number "6" in the
shows its frequency table.                                      60       frequency table. Thus, the frequency "f6" is outputted from
   First, as shown in FIG. 2(b), frequencies of number M (M              the synthesizer 8 as the hopping frequency. As a result,
waves) are set at equal intervals, as the hopping frequency              hopping frequencies of spectrum of FIG. 3 are outputted
in the used frequency band. Among them, frequencies of                   from the transmit side apparatus as one cycle of hopping
number N (N waves) are actually used as the hopping                      pattern.
frequency. Comparing the above selected number of the 65                    In receiving the transmit data, specific jamming waves Xl
frequencies, there is a relation therebetween: M>N. At an                and X2 may cause errors to corresponding hopping frequen-
initial state, the hopping frequencies are chosen at a constant          cies, respectively. In this case, if such errors are informed




                                                                                                                          CANON_980_00002616
     Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 18 of 20



                                                             5,541,954
                                9                                                                       10
 from the decoding circuit 12 to the spreading code control               "State" flag of the selected hopping frequency into "1" while
 unit 17, the control unit 17 gives an increment "+1" on the              changing the "State" flag of the hopping frequency in which
 "Error Count" value, corresponding to the erred hopping                  the "Error Count" value becomes the threshold a or more
 frequency at the moment which the error is brought forth, in             into "00". Thereafter, the control unit 17 changes the "Fre-
 the frequency table. For the timing of I.his incremental 5               quency No." in the hopping table of FIG. 2(a) in a step SS.
 operation, an error of a hopping frequency one before the                Namely, a frequency changing means composed of the steps
 hopping frequency currently set in the synthesizer 8 (its                S4 and S5 of the control unit 17 changes the erred hopping
 present output frequency) may be informed to the control                 frequency to another unused frequency. In a step S6, the
 unit 17, so that the hopping frequency one before the present            control unit 17 sends the data of the hopping frequency
 hopping frequency is always stored in the memory. With                   changed by the frequency changing means ( changed data) to
                                                                     10
 such structure, it is possible to specify the erred frequency            the data communication control means 14. A control data
 by the control unit 17 without fail.                                     transmitting means is composed of the step S6 of the
     For example, if the '-'Error Count" value in one hopping             spreading code control means 17, data communication con-
 frequency "A" shown in FIG. 2(b) becomes the predeter-                   trol means 14, coding circuit l, modulating circuit 2, mixer
 mined threshold a (10,000 in the illustrative embodiment) or             3, transmit circuit 4, duplexer 5 and aerial 6.
                                                                     15
 more, the spreading code control unit 17 changes the "State"                 As a result, the data communication control means 14
 flag of the frequency number "A" from "1" showing the used               informs the spreading code control unit 17 of the other party
  state to "00" showing using prohibited state. At the same               apparatus of the changed data as transmit control data, for
 time, the control unit 17 searches for a frequency that has not          use in rewriting the hopping table of FIG. 2(a) of the other
 been used at the moment and is somewhat distant from the                 party apparatus. If the receive data has no error or if the
  frequency number "A", e.g. a frequency number "B", and ZO                "Error Count" value is less than the predetermined threshold
  changes the frequency number "A" into the frequency                      a, the control unit 17 exits from the above routine.
  number "B" in the hopping table of FIG. 2(a). Namely, as                    As described above, the present embodiment stops using
  shown by hopping frequencies "Changed YI", "Changed                      a frequency containing erred data and uses another hopping
  Y2" and "Changed Y3" in FIG. 3, the control unit 17 moves               frequency instead. Thus, it is possible to utilize a frequency
  the current hopping frequency by a predetermined fre- 25                 suitable for individual service conditions or environments
  quency. Then, the control unit 17 inform the data commu-                 depending on jamming waves or the like. Namely, as shown
  nication control unit 14 that the hopping frequency of                  in FIG. 3, since the hopping frequency can be appropriately
  number n has been changed from "A" to "B" (the hopping                   changed by the spreading code control unit 17, it is possible
  frequency Changed YI, Changed Y2, Changed Y3 in FIG.                     to perform the frequency hopping while avoiding such
  3). In response to such information, the communication data 30           frequencies as any jamming waves like existing waves and
  control unit 14 sends the changed data, as transmitted                   leakage waves are mixed therein, for example. Tuns, the
. control data, to the other party, i.e. the originally transmitting       present embodiment can adapt to a various communication
  side apparatus, as shown by the heavy line in FIG. 1B. The               environments to be used and improve transmission effi-
  data communication control unit 14 of the other party 35                 ciency, transmission rate and communication quality More-
  apparatus recognizes the control data sent from the data                 over, since it is possible to al ways select a frequency that is
  communication control unit 14 of the originally receiving                almost free from external influences, the communication can
  side (see FIG. 3), and informs the spreading code control                be made with the hopping frequency suitable for each used
  unit 17 of the changed data. Thus, the other party apparatus             environment.
  as the originally transmitting side rewrites the hopping table              While the error counting means of the above embodiment
                                                                     40
  of FIG. 2(a), as in the originally receiving side apparatus.             is composed of the steps S1 and S2 of the spreading code
      These operations are carried out by calling a program of             control unit 17, any kind of error counting means may be
  FIG. 4 while executing a routine for FH system by the                    used in the invention, as Jong as it has a function, as a result,
   spreading code control unit 17. FIG. 4 is a flowchart of a              to make decision of errors in receive data, detect and specify
  hopping frequency changing program executed be spreading 45              the erred hopping frequency and count the error number of
  code control unit 17 of the present embodiment apparatus.                the specified hopping frequency.
  The frequency hopping routine itself by the control unit 17                  While the frequency changing means of the above
  is similar to that of related art and well-known, so such                embodiment is composed of the steps S4 and SS of the
  expression will be omitted to avoid redundancy.                           spreading code control unit 17 that changes the hopping
      If the decoding circuit 12 informs the control unit 17 of an 50      frequency in response to the decision of the step S3 thereof,
   error generation in a step SI, the control unit 17 gives a "+1"         it may be constituted in another form in the invention, as
   increment to the "Error Count" value in the frequency table             long as, if the generated error number of a specified hopping
   of FIG. 2(b), corresponding to the frequency in which the               frequency counted by the error counting means exceeds a
   error is generated, in a step S2. Namely, an error counting              specified threshold a, it changes that hopping frequency to
   means composed of the steps Sl and S2 of the control unit 55             another unused frequency. Particularly, it is preferable to
   17 detects or specify the hopping frequency in which the                 avoid frequencies near the jamming waves that affect the
   error is generated, counts a number of generated errors in the           hopping frequency, in selecting the above new hopping
   specified hopping frequency by the counter, and stores it into           frequency instead of the erred one, so as to completely
   the memory as the "Error Count" value.                                   eliminate influences of !ht: jamming waves. Namely, such a
      The control unit 17 determines if the "Error Count" value 60          new hopping frequency is moved from an erred hopping
   is not less than the predetermined threshold a or not in a step          frequency to be changed by a fixed frequency band that is
   S3. If it is determined that the "Error Count" value is the              determined beforehand in consideration of assumed influ-
   predetermined threshold a or more, the control unit 17                   ences of Jamming waves. This is because frequencies escap-
   searches for unused frequencies as the hopping frequency on              ing from the jamming waves like existing communication
   the basis of the "State" flag "O'' , and selects a "Frequency 65         waves or leakage radio waves are easy to intrude into gaps
   NO." of a frequency somewhat distant from the erred                      of spectrum that is being used as an existing frequency. As
   frequency in a step S4. Then, the control unit 17 changes the            a matter of course, any other hopping frequency may be




                                                                                                                               CANON_980_00002617
 Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 19 of 20



                                                           5,541,954
                              11                                                                     12
selected at random without any regard to the erred hopping              specified hopping frequency to an unused hopping fre-
frequency.                                                              quency which is outside a predetermined frequency range
   While the control data transmitting means of the above               from the specified hopping frequency.
embodiment is composed of the step S6 of the spreading                     4. A frequency hopping communication apparatus per-
code control unit 17, data communication control unit 14,          5    forming communication while switching carrier frequencies
                                                                        for the transmission of data in order in accordance with
coding circuit 1, modulating circuit 2, mixer 3, transmit
                                                                        spreading code series for a frequency hopping system,
circuit 4, duplexer 5 and aerial 6, it may be formed in other
                                                                        comprising:
ways in the invention, as long as it is able to send the erred
                                                                           an error counting means for determining an error in
and new hopping frequencies that have been changed in the
                                                                              received data, specifying a hopping frequency having
frequency changing means to the other party. It may have a         10
                                                                              the determined error as the hopping frequency imme-
circuitry that prepares a predetermined signal and introduces
                                                                              diately previous to the currently set hopping frequency,
it into between any of the data communication control unit                    and counting the error in the specified hopping fre-
14, coding circuit 1, modulating circuit 2, mixer 3, transmit                 quency;
circuit 4, duplexer S and aerial 6.
                                                                   15      a frequency changing means for changing the specified
   The above embodiment may be modified so as to count                        hopping frequency to an unused frequency when a
errors of a specified frequency and decide if the errors go                   counted number of the errors in the specified frequency
over a threshold at fixed time intervals. It is also possible to              counted by the error counting means becomes a speci-
specify a number of repeated cycles of a hopping pattern in                   fied threshold or more; and
order to carry out such a deciding operation. Otherwise, such
                                                                   20      a control data transmit means for sending data of the
a decision may be made for each call and talk. As a matter
                                                                              changed hopping frequency and the unused hopping
of course, a specified threshold of generated error number
includes one that is represented as an error generation rate.                 frequency to an other party.
                                                                           S. The frequency hopping communication apparatus of
   The above embodiment may be modified so as to decide                 claim 4, wherein the frequency changing means changes the
if the errors go over a threshold in a specified hopping                specified hopping frequency to an unused hopping fre-
                                                                   25
frequency at each time of using the communication appa-                 quency which is outside a frequency range of the specified
ratus. It may also modified so as to store the hopping                  hopping frequency.
frequency erred over a threshold while automatically can-                  6. A frequency hopping communication apparatus com-
celing it by a time, day or month, or manually canceling it             prising:
at a desired time.                                                 30      a frequency synthesizer;
    The preferred embodiments described herein are therefore
                                                                           a transmit unit and a receive unit for sending and receiv-
illustrative and not restrictive, the scope of the invention
being indicated in the appended claims and all variations                     ing data with an output frequency of the frequency
which come within the meaning of the claims are intended                      synthesizer as a carrier frequency;
to be embraced therein.                                            35      a spreading code control unit for hopping the output
    What is claimed is:                                                       frequency of the frequency synthesizer to a predeter-
    1. A frequency hopping communication method perform-                      mined pattern of frequencies in accordance with a
ing communication while switching carrier frequencies for                     prescribed spreading code series, the spreading code
the transmission of data in order in accordance with spread-                  control unit, if used for a data receiving side, detecting
ing code series for a frequency hopping system, comprising                    an error in the data received from the receive unit,
                                                                   4o
the steps of:                                                                 specifying a hopping frequency having the detected
    determining an error in received data;                                    error as the hopping frequency immediately previous to
                                                                              the currently set hopping frequency, counting the error
    specifying a hopping frequency having the determined                      generated in the specified hopping frequency and
       error as the hopping frequency immediately previous to
                                                                   45
                                                                              changing the specified hopping frequency to a new
       the currently set hopping frequency;                                   hopping frequency when a counted error number
    counting the error in the specified hopping frequency;                    becomes a fixed threshold or more; and
    changing the specified hopping frequency to an unused                  a data communication control unit, if used for the data
       frequency when a counted number of the errors                          receiving side, sending the erred hopping frequency
       becomes a specified threshold or more; and                             and the new hopping frequency to a data transmitting
                                                                   50
    sending data of the changed hopping frequency and the                     side of the receive data, and, if used for the data
       unused hopping frequency to an other party and making                  transmitting side, changing the erred hopping fre-
       the other party change a hopping frequency accordingly                 quency to the new hopping frequency so as to carry out
       and continue communicating.                                            following data transmission.
    2. A frequency hopping communication apparatus accord-         55      7. The frequency hopping communication apparatus of
ing to claim 1. in which the frequency changing means                   claim 6, wherein the spreading code control unit changes the
 changes the hopping frequency to another frequency by a                 specified hopping frequency to a new hopping frequency
predefined frequency band so as to avoid interference of                 which is outside a frequency range of the specified hopping
jamming waves near the changed hopping frequency.                       fn:quency.
    3. The frequency hopping communication method of
 claim 1, wherein the step of changing includes changing the                                   * * * *         *




                                                                                                                          CANON_980_00002618
Case 6:20-cv-00980-ADA Document 52-8 Filed 08/23/21 Page 20 of 20

          UNITED STATES PATENT AND TRADEMARK OFFICE
          CERTIFICATE OF CORRECTION
 PATENT NO.:         5,541,954
 DATED               July 30, 1996
 INVENTOR(S):        Tetsuichi EMI

        It is certified that error appears in the above-identified patent and that said
 Letters Patent is hereby corrected as shown below:

       Column 11, line 54 (Claim 2, line 2), change "1" to --4--.




                                                    Signed and Sealed this

                                                   Fourteenth Day of January, 1997

                               Auest:                      L~
                                                                      BRUCE LEHMAN

                               Auesting Officer            Commissioner of Patents ':'"d Trademarks




                                                                                   CANON_980_00002619
